17-1544
     Wang v. Barr
                                                                                   BIA
                                                                              Cohen, IJ
                                                                           A200 630 233
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 7th day of October, two thousand twenty.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            BARRINGTON D. PARKER,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   YONGMEI WANG,
14            Petitioner,
15
16                  v.                                           17-1544
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Marta Bachynska, Law Offices of
24                                    Yevgeny Samokhleb, P.C., New York,
25                                    NY.
26
27   FOR RESPONDENT:                  Ethan P. Davis, Acting Assistant
28                                    Attorney General; Carl McIntyre,
29                                    Assistant Director; Robert D.
30                                    Tennyson, Trial Attorney, Office
31                                    of Immigration Litigation, United
 1                                    States Department of Justice,
 2                                    Washington, DC.
 3
 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Petitioner Yongmei Wang, a native and citizen of the

 9   People’s Republic of China, seeks review of an April 27, 2017

10   decision of the BIA affirming a September 13, 2016 decision

11   of an Immigration Judge (“IJ”) denying Wang’s application for

12   asylum,    withholding    of     removal,     and    relief    under    the

13   Convention Against Torture (“CAT”).           In re Yongmei Wang, No.

14   A 200 630 233 (B.I.A. Apr. 27, 2017), aff’g No. A 200 630 233

15   (Immig. Ct. N.Y. City Sept. 13, 2016).          We assume the parties’

16   familiarity with the underlying facts and procedural history

17   in this case.

18       We have reviewed the IJ’s decision as the agency’s final

19   order.    See Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d Cir.

20   2008).       The    applicable    standards     of    review    are    well

21   established.       See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

22   Sessions, 891 F.3d 67, 76–77 (2d Cir. 2018).

23       In making a credibility determination, the agency must


                                         2
 1   “[c]onsider[] the totality of the circumstances” and may base

 2   an    adverse    credibility   finding    based       on       the    applicant’s

 3   “demeanor, candor, or responsiveness[,] . . .                        the inherent

 4   plausibility       of    the   applicant’s        .        .     .      account,”

 5   inconsistencies in the applicant’s or witness’s statements or

 6   between those statements and other evidence, “without regard

 7   to whether an inconsistency, inaccuracy, or falsehood goes to

 8   the heart of the applicant’s claim, or any other relevant

 9   factor.”      8 U.S.C. § 1158(b)(1)(B)(iii).           “We defer . . . to

10   an IJ’s credibility determination unless, from the totality

11   of the circumstances, it is plain that no reasonable fact-

12   finder could make such an adverse credibility ruling.”                         Xiu

13   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

14   Hong Fei Gao, 891 F.3d at 76.            Although not free of error,

15   the agency’s adverse credibility determination is supported

16   by substantial evidence.

17         As an initial matter, the IJ erroneously categorized

18   Wang’s testimony as inconsistent because his application and

19   his wife’s letter omitted any reference to the minor medical

20   treatment he received after his detention.                 See Hong Fei Gao,

21   891 F.3d 79–81.    Notwithstanding      this            error,    the   IJ

22   reasonably relied on several inconsistencies relating to

                                        3
 1   Wang’s registration of his first son, his wife’s medical

 2   treatment,    and    how    he   received     evidence        from   China.

 3   Together,    these    inconsistencies     support       the    credibility

 4   determination.       See Xiu Xia Lin, 534 F.3d at 167.               First,

 5   Wang’s explanation that he forgot the registration date did

 6   not resolve the inconsistency relating to the registration of

 7   his son because he initially testified as to a specific month

 8   and year and said it was a month after his son’s birth.                  See

 9   Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (“A

10   petitioner must do more than offer a plausible explanation

11   for his inconsistent statements to secure relief; he must

12   demonstrate that a reasonable fact-finder would be compelled

13   to credit his testimony.” (internal quotations omitted)).

14   Second,   Wang’s     explanation   that     the   terms       “doctor”   and

15   “hospital”   are     used   interchangeably       was   not     compelling

16   because his testimony about the private doctor provided a

17   different factual account than his application, in which he

18   asserted that his wife went to a “hospital” and underwent a

19   procedure. See id.; cf. Gurung v. Barr, 929 F.3d 56, 61–62

20   (2d Cir. 2019). Finally, the IJ was not compelled to accept

21   Wang’s alleged faulty memory to explain discrepancies in his

22   account of his receipt of medical evidence from China.                   See

                                        4
 1   Majidi, 430 F.3d at 80–81.

 2       Given these issues with Wang’s testimony, the IJ did

 3   not err in concluding that Wang’s failure to provide

 4   reliable corroboration further undermined his credibility

 5   and prevented him from meeting his burden of proof.     See

 6   8 U.S.C. § 1158(b)(1)(B)(ii) (IJ may require corroboration

 7   even for credible testimony); Biao Yang v. Gonzales, 496

 8 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s failure to

 9   corroborate his or her testimony may bear on credibility,

10   because the absence of corroboration in general makes an

11   applicant unable to rehabilitate testimony that has already

12   been called into question.”); Chuilu Liu v. Holder, 575

13 F.3d 193, 198 (2d Cir. 2009) (“[T]he alien bears the

14   ultimate burden of introducing such evidence without

15   prompting from the IJ.”).    As the IJ noted, Wang did not

16   produce documentation of his own medical treatment or his

17   arrest and detention, and he conceded that he did not

18   attempt to obtain documentation of his arrest.   The IJ

19   reasonably found this testimony implausible given Wang’s

20   testimony that he was able to return to work after his 10-

21   day absence without issue.   See 8 U.S.C.

22   § 1158(b)(1)(B)(iii); Siewe v. Gonzales, 480 F.3d 160, 168–

                                    5
1    69 (2d Cir. 2007) (“The speculation that inheres in

2    inference is not ‘bald’ if the inference is made available

3    to the factfinder by record facts . . . viewed in the light

4    of common sense and ordinary experience.”).

5          Moreover, the IJ did not err in declining to give weight

6    to Wang’s documentary evidence.           A letter from Wang’s wife

7    recounting his arrest was from an interested witness not

8    subject to cross-examination.           See Y.C. v. Holder, 741 F.3d
9    324, 334 (2d Cir. 2013) (deferring to agency’s determination

10   that letter from spouse in China was entitled to “‘very little

11   evidentiary weight,’ both because it was unsworn and because

12   it    was   submitted   by   an   interested   witness”).    The   IJ

13   reasonably accorded little weight to an X-ray purportedly

14   confirming his wife’s sterilization and the accompanying

15   medical reports because the X-ray did not include Wang’s

16   wife’s name and Wang’s testimony about his receipt of the X-

17   ray and an accompanying report was inconsistent and vague.

18 Id.    Finally, the IJ did not err in determining that the

19   sterilization certificate for Wang’s wife was unreliable

20   because Wang provided the immigration court with a copy

21   containing notations not on the original.         See Y.C., 741 F.3d
22   at 334 (“We defer to the agency’s determination of the weight

                                         6
 1   afforded to an alien’s documentary evidence.”).

 2       In sum, the inconsistencies and the lack of reliable

 3   corroboration support the adverse credibility determination

 4   under     the   “totality   of   the   circumstances.”      8 U.S.C.

 5   § 1158(b)(1)(B)(iii).       The adverse credibility determination

 6   is dispositive because asylum, withholding of removal, and

 7   CAT relief were all based on the same factual predicate.        See

 8   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

 9       For the foregoing reasons, the petition for review is

10   DENIED.    All pending motions and applications are DENIED and

11   stays VACATED.

12                                    FOR THE COURT:
13                                    Catherine O’Hagan Wolfe,
14                                    Clerk of Court




                                       7